Case 1:19-cv-25298-KMM Document 1-4 Entered on FLSD Docket 12/26/2019 Page 1 of 1

EEOC Fonn 5 (14109)

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency({ies) Charge Na({s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and ather information before completing this form
EEOC 510-2017-01267
Florida Commission On Human Relations and EEOC
State or focal Agency, if any

Name (indicate Mr., Ms., Mrs.) Home Phone (nel. Area Codej Date of Birth
Ms. Mary Harris (305) 461-5040 1967
Street Address City, State and ZIP Code

3311 Oak Ave., Coconut Grove, FL 33133

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, ar State or Local Government Agency That | Believe
Oiscriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

Name No Employees Members Phone No. {include Area Code}
JACKSON HEALTH SYSTEM 201 - 500 (305) 685-5720
Street Address City, State and ZiP Cade

1500 N.W. 12th Ave, ist Floor-Ste 106, Miami, FL 33136

 

DISCRIMINATION BASED ON (Check appropriate box(es}).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR [| SEX [| RELIGION NATIONAL ORIGIN 42-21-2016 12-21-2016

RETALIATION {| AGE [| DISABILITY [| GENETIC INFORMATION
OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if addificnal paper is needed, attach exira sheet{s}).
lam a qualified Black/African American individual. Subsequent to filing EEOC charge 510-2016-04251
| was terminated in retaliation for engaging in the protected activity of reporting Discrimination.

The reason that I was given for my termination was for pretextual performance and behavioral
reasons.

| believe that | was retaliated and discriminated against because of my race (Black), national origin
(American) and due to my previous charge of discrimination in violation of Title Vil of the Civil Rights
Act of 1964, as amended and Section 704 (a) of said title.

 

 

 

 

| want this charge filed with both the EEGC and the State or focal Agency, ifany. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and [ will
cooperate fully with them in the processing of my charge in accordance with their

 

 

promacanes. | swear or affirm that | have read the above charge and that it is true to
I declare under penalty of pedury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

f SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
iv (nonth, day. yean
f { eee f i

Date Charging Party Signature

 

 

 

 
